Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Figs. 1, 2A, 2B, 5, 5A, 5B in the reply filed on 3/20/2021 is acknowledged.


DETAILED ACTION
	This is the first action on the merits for application 16/182636.  Claims 1-20 are currently pending in this application.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 recites the limitation "ultra-high molecular weight powder" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 9, 10, 12, 13, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over REDMOND (5,098,346) in view of KEMPHERT (2,269,821).

Regarding Claim 1, REDMOND teaches A high torque sprocket comprising: -    a body (16) formed of a castable polymer material defining an outer periphery; -    a continuous toothed structure (18) disposed on the outer periphery of the body, and having circular pitch; and, -    a textile reinforcement (41) embedded in the body adjacent the inner surface of the hub section (12); wherein the continuous toothed structure comprises a plurality of S-shaped grooves for engaging a belt and having a groove width (Figs. 1 and 3);
REDMOND does not teach and a recessed hub (17) section defining an inner surface for engaging a bushing comprising a smooth circular outer surface and at least one threaded port for securing with the high torque sprocket; wherein the hub section inner surface is a tapered shape adapted to engage a conventional QD bushing or a taper-lock bushing; 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in REDMOND to have the configuration in KEMPHERT to allow the sprocket to be mounted with different shaft sizes.
REDMOND does not teach and, wherein a ratio of the groove width to the circular pitch is 0.65 or less.
REDMOND discloses the result effective variable of a groove width to circular pitch ratio since the sprocket has some groove width to circular pitch ratio as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to create a more durable belt drive transmission. A lower groove width to circular pitch ratio results in a wider sprocket tooth which would be subject to lower shear stress as torque is transmitted through the transmission which may result in increased sprocket durability. A lower groove width to circular pitch ratio also results in narrow belt teeth. Narrow belt teeth relative to belt pitch results in longer portions of a belt having no teeth which are more flexible to bending and are bent at lower bend angles. As the belt rotates through the transmission, it would be subjected to less 


Regarding Claim 2, REDMOND does not disclose wherein the ratio of the circular pitch to the groove width is a value selected from the range of 0.50 to 0.65.
REDMOND discloses the result effective variable of a groove width to circular pitch ratio since the sprocket has some groove width to circular pitch ratio as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to create a more durable belt drive transmission. A lower groove width to circular pitch ratio results in a wider sprocket tooth which would be subject to lower shear stress as torque is transmitted through the transmission which may result in increased sprocket durability. A lower groove width to circular pitch ratio also results in narrow belt teeth. Narrow belt teeth relative to belt pitch results in longer portions of a belt having no teeth which are more flexible to bending and are bent at lower bend angles. As the belt rotates through the transmission, it would be subjected to less bending stress as a result which could improve belt durability for a given application. At the same time, a sprocket tooth which is too wide relative to belt pitch may result in a belt tooth width which is too narrow and subjected to too much shear stress at the base of the belt tooth as the belt drive transmits torque, so an adequately wide belt tooth and 

Regarding Claim 5, REDMOND teaches further comprising a textile reinforcement (41) embedded in the continuous toothed structure outer surface.

Regarding Claims 9, 17, REDMOND teaches wherein the castable polymer material is a polyurethane or epoxy material [0067].

Regarding Claims 10, 18, REDMOND teaches wherein the body (16) is devoid of any metal structure.

Regarding Claim 12, REDMOND teaches A high torque sprocket comprising: -    a body (16) formed of a castable polymer material defining an outer periphery;; -    a continuous toothed structure (18) disposed on the outer periphery of the body, and having circular pitch; and, -    a textile reinforcement (41) embedded in the body adjacent the inner surface of the hub section (12); wherein the continuous toothed structure comprises a plurality of grooves for engaging a belt and having a groove width (Figs. 1, 3); and,
REDMOND does not teach and a recessed hub section defining an inner surface for engaging a bushing (1) comprising a smooth circular outer surface and at least one threaded port for securing with the high torque sprocket; wherein the hub section inner 
KEMPHERT teaches and a recessed hub section (12) defining an inner surface for engaging a bushing (1) comprising a smooth circular outer surface and at least one threaded port (21) for securing with the high torque sprocket; wherein the hub section inner surface (19) is a tapered shape adapted to engage a conventional QD bushing or a taper-lock bushing (1);
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in REDMOND to have the configuration in KEMPHERT to allow the sprocket to be mounted with different shaft sizes.
REDMOND does not teach wherein a ratio of the groove width to the circular pitch is a value selected from the range of 0.50 to 0.65.
REDMOND discloses the result effective variable of a groove width to circular pitch ratio since the sprocket has some groove width to circular pitch ratio as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to create a more durable belt drive transmission. A lower groove width to circular pitch ratio results in a wider sprocket tooth which would be subject to lower shear stress as torque is transmitted through the transmission which may result in increased sprocket durability. A lower groove width to circular pitch ratio also results in narrow belt teeth. Narrow belt teeth relative to belt pitch results in longer portions of a belt having no teeth which are more flexible to bending and are bent at lower bend 

Regarding Claim 13, REDMOND as modified teaches wherein the plurality of grooves are S-shaped grooves (Figs. 1, 3).

Regarding Claim 20, REDMOND A high torque sprocket comprising: -    a body (16) formed of a castable polymer material defining an outer periphery;; -    a continuous toothed structure (18) disposed on the outer periphery of the body, and having circular pitch; and, -    a textile reinforcement (41) embedded in the body adjacent the inner surface of the hub section (12); wherein the body is devoid of any metal structure; wherein the continuous toothed structure comprises a plurality of grooves for engaging a belt and having a groove width (Figs. 1 and 3);
REDMOND does not teach and a recessed hub section defining an inner surface for engaging a bushing comprising a smooth circular outer surface and at least one threaded port for securing with the high torque sprocket; wherein the hub section inner surface  is a tapered shape adapted to engage a conventional QD bushing or a taper-lock bushing;

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in REDMOND to have the configuration in KEMPHERT to allow the sprocket to be mounted with different shaft sizes.
REDMOND teaches wherein a ratio of the groove width to the circular pitch is 0.65 or less.
REDMOND discloses the result effective variable of a groove width to circular pitch ratio since the sprocket has some groove width to circular pitch ratio as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to create a more durable belt drive transmission. A lower groove width to circular pitch ratio results in a wider sprocket tooth which would be subject to lower shear stress as torque is transmitted through the transmission which may result in increased sprocket durability. A lower groove width to circular pitch ratio also results in narrow belt teeth. Narrow belt teeth relative to belt pitch results in longer portions of a belt having no teeth which are more flexible to bending and are bent at lower bend angles. As the belt rotates through the transmission, it would be subjected to less 



3, 6-8, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over REDMOND (5,098,346) in view of KEMPHERT (2,269,821) and further in view of KAUSHIK (2014/0023817).

Regarding Claims 3, 14, REDMOND does not teach wherein the castable polymer material comprises ultra-high molecular weight powder in an amount of from 1% to 10% by weight of the castable polymer material.
KAUSHIK teaches wherein the castable polymer material comprises ultra-high molecular weight powder in an amount of from 1% to 10% by weight of the castable polymer material ([0081], [0050], [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the material in REDMOND as modified to include the material in KAUSHIK to create a durable sprocket having high strength.

Regarding Claim 6, REDMOND does not teach wherein the castable polymer material comprises ultra-high molecular weight powder in an amount of from 3% to 7% by weight of the castable polymer material.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the material in REDMOND as modified to include the material in KAUSHIK to create a durable sprocket having high strength.

Regarding Claims 7, 16, REDMOND does not teach wherein ultra-high molecular weight powder has an average particle size of from 40 microns to 80 microns.
KAUSHIK teaches wherein ultra-high molecular weight powder has an average particle size of from 40 microns to 80 microns [0059].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the material in REDMOND as modified to include the material in KAUSHIK to create a durable sprocket having high strength.

Regarding Claim 8, REDMOND does not teach wherein the castable polymer material has a cured hardness of from 60 Shore D to 100 Shore D.
KAUSHIK teaches wherein the castable polymer material has a cured hardness of from 60 Shore D to 100 Shore D [0046].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the material in REDMOND as modified to include the material in KAUSHIK to create a durable sprocket having high strength.


Claims 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over REDMOND (5,098,346) in view of KEMPHERT (2,269,821) and further in view of HODJAT (2006/0264286).

Regarding Claims 4, 15, REDMOND does not teach further comprising a flange disposed on a side of the body immediately adjacent the continuous toothed structure.
HODJAT teaches further comprising a flange (13) disposed on a side of the body immediately adjacent the continuous toothed structure (22).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the material in REDMOND as modified to include the flange in HODJAT to help retain the belt on the pulley.


Claims 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over REDMOND (5,098,346) in view of KEMPHERT (2,269,821) and further in view of MAXWELL (2003/0148839).

Regarding Claims 11, 19, REDMOND does not teach wherein the body defines ports comprising threaded metal inserts disposed therein.
MAXWELL teaches wherein the body defines ports comprising threaded metal inserts disposed therein (Claim 8).



The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654